Citation Nr: 0833382	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-40 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a right knee disability, prior to March 11, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, since March 11, 2008.

3.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, noncompensable service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1972 to December 1977.  This service was 
determined to be honorable for Department of Veterans Affairs 
(VA) purposes in a September 1978 administrative decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of VA, which 
granted service connection for left elbow and right knee 
disabilities, rated 0 percent, and denied entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable service connected disabilities.

When the case was previously before the Board in January 
2008, the Board affirmed the assignment of a noncompensable 
evaluation for a left elbow disability, and remanded the 
issues of evaluation of the right knee and entitlement to 
§ 3.324 benefits to the RO via the Appeals Management Center 
(AMC) for additional development.  

On remand, the AMC assigned a 20 percent evaluation for a 
right knee disability from November 19, 2003, to March 11, 
2008, and a 10 percent evaluation from March 11, 2008.  
Entitlement to benefits under 38 C.F.R. § 3.324 remained 
denied.  As the veteran has expressed an intent to pursue his 
appeals, the remaining claims have now been returned to the 
Board for adjudication.  

In September 2008, the Board received additional medical 
evidence from the veteran.  He had submitted these records 
directly to the RO in July 2008; they were then forwarded to 
the Board.  Although these records have not previously been 
considered by the RO, the veteran, through his 
representative, waived initial agency of original 
jurisdiction consideration following review of the records, 
and adjudication by the Board may proceed.

No further issue remains on appeal with regard to the 
evaluation of the left elbow disability.


FINDINGS OF FACT

1.  Prior to March 11, 2008, the right knee disability was 
manifested by noncompensable limitation of motion in 
extension and flexion, as well as radiographic evidence of 
degenerative changes of the joint; there was no joint 
instability.

2.  Since March 11, 2008, the right knee disability has been 
manifested by noncompensable limitation of motion in flexion 
and radiographic evidence of degenerative changes of the 
joint; there is no joint instability.

3.  There is no period for which the veteran was service 
connected for multiple, noncompensable disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability prior to March 11, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability since March 11, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic 
Codes 5003, 5260 (2007).

3.  The criteria for a 10 percent evaluation under 38 C.F.R. 
§ 3.324 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regard to the evaluation of the right knee, the appeal 
arises from the veteran's disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

With regard to the claim for benefits under 38 C.F.R. 
§ 3.324, the appeal involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records regarding the status of the right knee, and has 
afforded the veteran several VA medical examinations over the 
course of the appeal.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of the Right Knee

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the AMC has 
assigned staged evaluations for the right knee.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated under Code 5010 as analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

Service medical records reveal extensive treatment for a 
right knee mensical tear in service, to include surgery.  By 
the time of separation in 1977, there were no objective 
findings of knee problems, though the history of knee 
problems was noted.  The record is silent regarding any 
treatment for or complaint of right knee difficulties from 
service until September 2002.  The veteran was asked to 
provide evidence of disability since service in 
correspondence sent in January 2004, but he has not 
identified any such records.  No VA treatment has been 
identified or located.

The first post-service indication of a right knee problem is 
in September 2002, when private medical records from PHC show 
that the veteran injured the knee at work when he stepped on 
a wet floor, slipped, and twisted the knee.  He complained of 
right knee pain, and on examination the knee was tender and 
swollen.  There was decreased range of motion is all 
movements secondary to pain, particularly with flexion.  A 
McMurray test and a drawer sign test were both negative.  A 
sprain with traumatic synovitis was diagnosed, though 
internal derangement was listed as a "Rule Out" diagnosis.  
The doctor provided medication and a knee support, then 
released the veteran to work with limitations on squatting, 
kneeling, jumping, and climbing.  During follow-up a week 
later, the veteran continued to report pain with movement.  
He could not flex completely.  Very little improvement was 
noted; the knee remained swollen and tender.  An MRI was 
requested.  This showed a tear in the posterior horn of the 
medial meniscus, post-surgical changes of the lateral 
meniscus, chondromalacia patella, and joint effusion.  The 
lateral tibiofemoral joint space was narrowed and there was 
marginal osteophyte formation.  No surgery was performed.  
After 2 weeks of treatment with medication and physical 
therapy, the veteran was released to full duty without 
limitation at the end of September 2002.

A VA examination was conducted in April 2004.  The veteran 
reported a surgical history for ligament repair of the right 
knee during service, and he stated that he was having 
increased pain for the past two years, with swelling, 
popping, and decreased range of motion.  He reported an 
injury four months prior to the exam which showed a torn 
meniscus.  The veteran used no braces or aids, and reported 
no problem performing his duties at work as a mechanic.  On 
physical examination, squatting capability was 50 percent.  
Heel and toe rising was good.  Range of motion was decreased 
to 120 degrees flexion and 30 degrees extension.  Repeated 
movement increased pain, but did not result in further 
functional impairment.  No additional functional impairment 
due to weakness, fatigue, or lack of endurance was noted.  
The joint was stable.  There was a minimal amount of fluid in 
the joint, but no crepitus or tenderness.  X-ray showed mild 
osteopenia and minimal calcification of the articular 
cartilage consistent with early chondrocalcinosis.  Joint 
space was otherwise well preserved; there was no evidence of 
fracture, dislocation, or destructive or sclerotic bony 
lesions.  Chronic capsulitis of the knee and internal 
derangement were diagnosed.

A second VA examination was conducted on March 11, 2008.  The 
veteran reported having intermittent episodes of the knee 
giving way, usually followed by pain.  Since his 2002 fall, 
he had constant right knee pain and swelling.  He avoided 
weight bearing and used heating pads, NSAIDS, and elevation 
for pain relief.  He frequently used a brace.  The veteran 
reported he could stand for up to eight hours with short 
breaks, and that he could walk up to 3 miles.  The examiner 
observed an antalgic gait.  Physical examination revealed a 
full range of motion in extension, and flexion was from 0 to 
120 degrees.  No additional functional limitation was noted 
with repeated motion.  No instability of the joint or 
episodes of subluxation were noted.  X-ray showed mild 
osteoarthritic changes of the right knee.  Right knee 
arthritis, status post surgical repair of the lateral 
meniscus, was diagnosed.  The examiner opined that the in-
service injury had predisposed him to a second in jury, which 
occurred in 2002, and hence all current symptoms were related 
to service.

In April 2008, the veteran sought a VA orthopedic surgery 
consultation.  He reported right knee pain of several years 
duration.  Upon review of the medical records, the surgeon 
stated that the degenerative changes and torn cartilage of 
the right knee made the veteran a candidate for corrective 
surgery, but a total knee replacement was not required at 
this time.  She recommended the veteran wait until there was 
no other alternative before undertaking such surgery.

Prior to March 11, 2008

The AMC has assigned a 20 percent evaluation for the right 
knee disability under Diagnostic Code 5261 for the period 
prior to March 11, 2008.  An evaluation in excess of the 
assigned evaluation is not warranted based on the medical 
evidence of record.

Initially, the Board notes that Code 5257 is not for 
application here, as there are no findings of instability or 
laxity of the right knee joint.  Additionally, evaluation 
under Diagnostic Code 5260 is not appropriate, as the 
measured range of motion does not meet the level required for 
a compensable evaluation, even upon consideration of any 
additional functional impairment related to the De Luca, 
supra, factors.

The April 2004 VA examiner reported that the veteran's 
"range of motion is...30 degrees of extension."  This 
corresponds to a 20 percent evaluation under the criteria of 
Code 5261.  No higher schedular evaluation is warranted.  
There is no additional functional impairment due to pain, 
weakness, fatigue, lack of endurance, or incoordination with 
repeated movements.  The veteran did state that pain 
increased with repetitive motion, but this did not cause 
further impairment.



Since March 11, 2008

Effective the date of the VA examination establishing actual 
improvement in the right knee disability, the AMC has 
assigned a 10 percent evaluation under Diagnostic Code 5010.  

As there is no evidence of instability or subluxation, Code 
5257 is not for application.  Further, the VA examination 
shows a full range of motion in extension, and a 
noncompensable limitation to 120 degrees in flexion.  The 
examiner specified that there was no additional functional 
impairment due to the De Luca, supra, factors.  Therefore, a 
compensable evaluation under either Code 5260 or 5261 would 
not be appropriate.

There is x-ray evidence of arthritis changes of the knee, 
however, as well as measurable limitation of motion in 
flexion, with complaints of pain.  This warrants assignment 
of a 10 percent evaluation under Code 5010/5003.  No higher 
evaluation is available in the absence of the involvement of 
additional joints and a showing of incapacitating episodes.  
Neither is established here.  The veteran remains able to do 
his daily activities, including work, with little adjustment 
for his knee disability.  No evaluation in excess of 10 
percent is warranted.

The Board would note that March 11, 2008, is the appropriate 
demarcation point for the staged evaluations in this case, as 
it is the first date on which the evidence factually shows a 
change in the disability.

38 C.F.R. § 3.324

Regulations provide that where a veteran is rated 0 percent 
disabling for two or more service connected disabilities, a 
10 percent evaluation may be assigned under 38 C.F.R. § 3.324 
when it is shown that the disabilities interfere with normal 
employment.  This 10 percent evaluation may not be combined 
with any other evaluation.  In other words, a veteran is not 
basically eligible for the benefit if he is compensably rated 
for any service connected disability.

Therefore, following the grant of compensable evaluations for 
a right knee disability effective from the date of receipt of 
the original claim through the present, the veteran is not 
eligible for benefits under 38 C.F.R. § 3.324.  Not only is 
he compensably rated for a disability, he now has only one 
disability which is not compensably rated.  The claim must be 
denied as a matter of law.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability prior to March 11, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability since March 11, 2008, is denied.

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, noncompensable service connected 
disabilities is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


